DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bok et al. (US 2018/0143669)
Regarding claim 1:
Bok discloses:
A display device, comprising: 
a display panel (paragraph 58); 
a first input sensor disposed on the display panel and configured to generate a first reception signal in response to a user input (paragraph 58: second touch sensor 400); 

a readout circuit configured to generate an output signal corresponding to the user input in response to the first reception signal and the second reception signal (as per, e.g., paragraph 122).
Regarding claim 2:
Bok discloses:
wherein each of the first input sensor and the second input sensor is a pressure sensor (paragraph 68).
Regarding claim 3:
Bok discloses:
wherein the first input sensor overlaps a first side of the display panel, wherein the second input sensor overlaps a second side of the display panel (as seen in Fig. 1, where 100 is the display panel).
Regarding claim 12:
Bok discloses:
wherein each of the first input sensor and the second input sensor is a resistance change type pressure sensor (it could be as per paragraph 125).
Regarding claim 13:
Bok discloses:
wherein resistance of each of the first input sensor and the second input sensor decreases as external pressure increases (that it decreases is not specifically discussed by Bok but follows from the materials disclosed in, e.g., paragraph 126).
Regarding claim 14:
Bok discloses:

Regarding claim 15:
Bok discloses:
n input sensing layer including a first sensing area, a second sensing area and a third sensing area, wherein the display panel comprises a display area overlapping the first sensing area, a first edge display area adjacent to a first side of the display area and overlapping the second sensing area, and a second edge display area adjacent to a second side of the display area and overlapping the third sensing area (all shown in Bok Fig. 1).
Regarding claim 16:
Bok discloses:
wherein the first input sensor corresponds to the second sensing area of the input sensing layer, wherein the second input sensor corresponds to the third sensing area of the input sensing layer (if you consider the area 300 of Bok Fig. 1 to be the first sensing area, and the two 400s to be the second and third, this is true).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Lee et al. (US 2018/0224963)
Regarding claim 4:
Bok discloses:
wherein the first input sensor comprises: first input sensing cells (it might have a plurality of cells as per paragraph132).
Bok does not disclose:
 “a first transmission line configured to transmit a transmission signal to the first input sensing cells; and first reception lines respectively connected to the first input sensing cells, each of the first reception lines configured to transmit a reception signal from the first input sensing cell to which it is connected, wherein the first transmission line and the first reception lines are electrically connected to the readout circuit.”
(While it must have some kind of connection, and Bok shows lines with respect to other touch sensor in Fig. 9, Bok does not explicitly show these lines for the first input sensor).
Lee discloses:
a first transmission line configured to transmit a transmission signal to the first input sensing cells; and first reception lines respectively connected to the first input sensing cells, each of the first reception lines configured to transmit a reception signal from the first input sensing cell to which it is connected, wherein the first transmission line and the first reception lines are electrically connected to the readout circuit (all shown in Fig. fA; paragraph 72).

The rationale is as follows:
Bok and Lee are directed to the same field of art.
Lee shows the connections necessary to implement the system of Bok. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 6:
Bok in view of Lee discloses:
wherein the first input sensor and the second input sensor are spaced apart from each other in a first direction, wherein each of the first input sensing cells is arranged in a second direction crossing the first direction (shown in Bok Fig. 13).
 Regarding claim 7:
This is the same as claim 4 except with regards to the second input sensor. In Bok in view of Lee the two are the same.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Lee and further in view of Wang (US 2016/0349887)
Regarding claim 5:
Bok in view of Lee discusses a display device as discussed above.
Bok in view of Lee does not disclose:
“wherein each of the first input sensing cells comprises: a first electrode disposed on a substrate; a second electrode disposed on the substrate and spaced apart from the first electrode; and a pressure sensing layer directly disposed on the first electrode and the second”
Wang discloses: 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Bok in view of Lee the elements taught by Wang.
The rationale is as follows:
Bok, Lee, and Wang are directed to the same field of art.
Wang discloses a known alternative kind of pressure sensor. Bok already shows multiple different types could be used. One of ordinary skill in the art could have substituted the one taught by Wang with predictable results.

Claims 8, 17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ling et al. (US 2019/0302949)
Regarding claim 8:
Bok discloses a display device as discussed above.
Bok does not disclose:
“wherein the readout circuit comprises: 
“an analog to digital converter configured to convert the first reception signal received from the first input sensor and the second reception signal received from the second input sensor into a first digital reception signal and a second digital reception signal, respectively; 
“a force calculation unit configured to convert the first digital reception signal and the second digital reception signal into a force signal; and 
“a grip force calculation unit configured to convert the force signal into a grip force signal.”

Ling discloses:
wherein the readout circuit comprises: 
an analog to digital converter configured to convert the first reception signal received from the first input sensor and the second reception signal received from the second input sensor into a first digital reception signal and a second digital reception signal, respectively (Fig. 2: A/D 250; paragraph 83); 
a force calculation unit configured to convert the first digital reception signal and the second digital reception signal into a force signal (paragraph 102: “computer applied forces”); and 
a grip force calculation unit configured to convert the force signal into a grip force signal (called “user’s strength” by Ling: paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Bok the elements taught by Ling.
The rationale is as follows:
Bok and Ling are directed to the same field of art.
Bok doesn’t discuss how the signals are read and processed but this must happen somehow. Ling shows a preferential way of doing this. One of ordinary skill in the art could have included it with predictable results.
Regarding claims 17 and 19:
These are claims to the method of operating the display device of the earlier claims. All elements positively recited have already been identified with respect to earlier rejections.
Regarding claims 21-23:
All elements positively recited have already been identified with respect to other rejections. No further elaboration is necessary.
Claim 9-10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ling, and further in view of Beckman et al. (US 2021/0126995)
Regarding claim 9:
Bok in view of Ling discloses a display device as discussed above.
Bok in view of Ling does not disclose:
“wherein the force calculation unit generates the force signal based on a sum or an average of the first digital reception signal and the second digital reception signal.”
(Although this seems quite likely Bok in view of Ling never explicitly says it.)
Beckman discloses:
wherein the force calculation unit generates the force signal based on a sum or an average of the first digital reception signal and the second digital reception signal (paragraph 57, where it would be the first and second signal when applied to Bok in view of Ling).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Bok in view of Ling the elements taught by Beckman.
The rationale is as follows:
Bok, Ling, and Beckman are all directed to the same field of art.
Although Ling specifically discloses determining the grip strength it doesn’t explain in detail how to do it. In very similar circumstances Beckman provides the necessary method. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 10:
Bok, etc., discloses:
wherein the readout circuit further comprises a lookup table for storing grip force signals corresponding to force signals (follows from Beckman paragraph 91: the word “table” isn’t used here but here it converts between the pressure measurement and other measurements or energy).

All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ling, and further in view of Lee et al. (US 2018/0032195; hereafter Lee ‘195)
Regarding claim 11:
Bok in view of Ling discloses a display device as discussed above.
Bok in view of Ling discloses:
wherein the readout circuit detects a user's touch. area based on the first reception signal from the first input sensor and the second reception signal from the second input sensor (already discussed).
Bok in view of Ling does not disclose:
“and outputs the grip force signal corresponding to the user's grip force input when the touch area is greater than or equal to a preset area.”
(There’s no discussion of a preset area)
Lee ‘195 discloses:
a touch event might only occur if a certain area threshold is met (paragraph 95).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Bok in view of Ling the elements taught by Lee ‘195, which results in wherein it outputs the grip force signal corresponding to the user's grip force input when the touch area is greater than or equal to a preset area.
The rationale is as follows:
Bok, Ling, and Lee ‘195 are directed to the same field of art.

Regarding claim 18:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ling, and further in view of Beckman and Lee ‘195
Regarding claim 20:
This is just the element taught by Beckman discussed above. It is equally obvious when applied to Bok in view of Ling and further in view of Lee ‘195. No further elaboration is necessary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694